



EXHIBIT 10.18

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

IT IS HEREBY AGREED by and between David Stokes (“STOKES”) and Transaction
Systems Architects, Inc., and its subsidiaries (collectively, “TSA”), in
consideration for the mutual promises contained herein, as follows:

 

1.     STOKES’ employment with TSA will terminate effective April 15, 2003, and
he will receive base salary and Management Incentive Compensation earned through
that date and accrued benefits.

 

2.     In full and complete payment and satisfaction of all the obligations and
liabilities of TSA to STOKES pursuant to or in connection with the employment
relationship, TSA will pay a severance amount to STOKES (less appropriate
payroll deductions for all applicable taxes and 401(k) withholding) in
accordance with its normal pay practices, upon the expiration of the seven-day
revocation period described in paragraph 15, the sum of One Hundred and Five
Thousand Dollars ($105,000.00).  STOKES acknowledges that this amount
constitutes severance pay offered to him by TSA freely and without obligation in
consideration for this Separation Agreement and General Release (the
“Agreement”).

 

3.     STOKES will remain covered by TSA’s group medical and dental insurance
through April 30th, 2003, provided he pays his proportionate share of the
applicable premium, and thereafter to the extent provided by federal law
commonly referred to as COBRA.  TSA will pay the difference between the current
insurance monthly premium and the COBRA insurance monthly premium for a period
of six months ending October 31, 2003.  TSA will also provide up to $10,000.00
in expenses related to outplacement services.  These fees will be paid directly
to the provider for services provided in 2003.  STOKES will work through
providers designated by TSA.

 

4.     STOKES will be entitled to his vested benefits in the 401(k) Plan, in
accordance with and to the extent provided by the terms of said Plan.

 

5.     Except as provided herein, this Agreement shall expressly and
unconditionally supersede and render void any and all claims, rights, title or
interest in or with respect to any employee compensation or benefit to which
STOKES may have been entitled by virtue of his employment with TSA, excluding
claims relating to social security, workers’ compensation, or unemployment
insurance benefits.

 

6.     STOKES hereby releases and discharges and will not sue TSA, its parents,
subsidiaries, affiliates and their respective, directors, officers,

 

--------------------------------------------------------------------------------


 

employees, agents or successors of and from any demand or claim, of whatever
kind or nature, whether known or unknown, arising out of his employment with
TSA, including, but not limited to, claims of breach of express or implied
contract, wrongful discharge, retaliation, infliction of emotional distress, or
claims of discrimination under the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, the Fair Labor Standards Act of 1938, as amended, or
any other local, state or federal law or regulation as of the date this
Agreement is signed.

 

7.     STOKES understands that by offering this Agreement, TSA does not admit
that it has done anything wrong, but wishes to memorialize its offer and
agreement to provide severance benefits to him.

 

8.     STOKES agrees to promptly return to TSA all property belonging to TSA,
including, but not limited to, credit cards, keys, security cards and any other
documents and confidential information belonging to TSA.

 

9.     STOKES agrees that he will not engage in any conduct that is detrimental
to or derogatory about TSA or any of its directors, officers or employees.

 

10.   STOKES understands and agrees that he may not use or disclose any
proprietary information of TSA including, but not limited to product and service
information, financial and pricing information, data processing and
communication information, marketing and business plans and other know-how and
trade secrets regarding the business of TSA, all of which are valuable to TSA
and constitutes confidential information.

 

11.   STOKES agrees not to disclose the existence or contents of this Agreement,
unless required by law.  This restriction will not apply to disclosure by STOKES
to members of STOKES’ immediate family or to STOKES’ legal, tax or financial
advisors; provided that STOKES advises them of this provision and STOKES agrees
to use STOKES’ best efforts to protect against any further disclosure by these
persons.

 

12.   STOKES agrees further that if he breaches the provisions of paragraphs 8,
9, 10 or 11, TSA may bring an action in a court of competent jurisdiction and
recover as liquidated damages the payment made to him pursuant to paragraph 2 of
this Agreement and its attorneys’ fees.

 

13.   TSA will not engage in any conduct that is detrimental to or derogatory
about STOKES and provides only neutral reference responses to inquiries for
employment, which include a verification of past employment, dates and location
of employment and positions held.

 

2

--------------------------------------------------------------------------------


 

14.   STOKES agrees to cooperate with the company in investigating, preparing or
testifying on any threatened or pending claim, action or proceeding, whether
investigative, administrative, civil or criminal, involving or affecting TSA. 
STOKES will receive no additional compensation for his time, but will be
reimbursed for his reasonable expenses in connection with these activities in
accordance with TSA’s expense reimbursement policies and procedures.

 

15.   STOKES acknowledges that this Agreement has been offered to him on April
4, 2003, and acknowledges further that he has been advised by this Agreement: 
(a) that he should consult with an attorney prior to executing this Agreement;
(b) that he has up to twenty-one (21) days in which to consider and accept this
Agreement; (c) that he will have up to seven (7) days following execution of
this Agreement in which to revoke this Agreement by delivering written notice of
such revocation to Amanda Jurek, Director of Human Resources; and (d) that by
entering into this Agreement, he acknowledges and understands all of the
provisions of and is voluntarily entering into this Agreement.

 

*     *     *     *     *

 

Dated this 4th day of April, 2003.

 

 

 

 

 

/s/ DAVID STOKES

 

 

 

David Stokes

 

 

 

 

 

 

 

 

 

 

By:

/s/ AMANDA JUREK

 

 

 

Amanda Jurek

 

 

 

Director, Human Resources

 

 

 

Transaction Systems Architects

 

3

--------------------------------------------------------------------------------
